Per Curiam.

Respondent was charged with professional misconduct in that he issued three checks, two of which were unpaid because of insufficient funds. The third check was returned with a notation that the account was closed. All three checks were drawn upon special accounts — one was an attorney account and the other an office account. It is not disputed that the moneys therein were not respondent’s personal funds.
These charges have been admitted by respondent. In addition the attorney has admitted that he accepted a retainer fee in the sum of $200 and thereafter failed to perform the services for which the fee was paid. After the passing of two years and the filing of charges the fee was repaid. Similarly, the amounts of the unpaid checks were repaid after charges had' been filed in this court.
We find respondent guilty of professional misconduct. In fixing punishment we have considered the extensive testimony of doctors and psychiatrists submitted to the Bar Association and the Referee appointed by this court to explore this subsidiary issue and the findings made upon such testimony.
Respondent should be suspended for a period of two years, and thereafter until the further order of this court.
Present — Williams, P. J., Bastow, Halpern, MoClhsky and Henry, JJ.
Charles E. Steinberg suspended from the practice of law for a period of two years and until the further order of this court.